DETAILED ACTION
This action is pursuant to the claims filed on 04/13/2022. Claims 1-8 and 10-21 are pending. A first action on the merits of claims 1-8 and 10-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Claim Objections
Claim 13 is/are objected to because of the following informalities: 
Claim 13 “the second layer comprising primer electrode” should read “the second layer comprising the primer electrode” to increase clarity.
Appropriate correction i
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi (U.S. PGPub No. 2013/0310659), in view of Sayme (U.S. PGPub No. 2017/0319082), and in further view of Bogusiewicz (U.S. Patent No. 5,427,096), and in further view of Gulichsen (NPL: Guilichsen, “Screening for Diabetic Cardiac Autonomic Neuropathy Using a New Handheld Device”, year: 2012).
Regarding claim 1, Kawachi teaches a device comprising independent coated electrocardiogram (ECG) electrodes (Fig 2a-d, ECG electrodes 30); wherein the ECG electrodes form a part of the housing of a device (Fig 2 ECG electrodes 30 define part of housing), wherein each electrode comprising at least a first sub-electrode and a second sub-electrode (Fig 2d, electrodes 31/33 and 32/34 for each ECG electrode 30); wherein the first sub-electrode and the second sub-electrode are separately addressable (see Fig 2d and [0050]); wherein the first sub-electrode and the second sub-electrode are separated by an insulating portion of the housing which is not coated (Fig 2d sub electrodes 31/33 and 32/34 are respectively separated by an insulating portion of casing 12 which isn’t coated); wherein the device is configured to collect ECG data from both hands of a person (Fig 2d ECG electrodes 30 designed to be in contact with both hands of user) when each hand is in contact with an independent electrode (Fig 2d ECG electrodes 30 designed to be in contact with both hands of user); wherein the first sub-electrode and the second sub-electrode of each of the two ECG electrodes are an integral part of the device (See Fig 2, electrodes 31/33 and 32/34 are integral to device).
Kawachi is silent to whether or not the two ECG electrodes are interchangeable.
In related prior art, Sayme teaches a similar device for acquiring physiological signals, wherein the electrodes are configured to be used interchangeably ([0050]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kawachi in view of Sayme to incorporate the first and second ECG electrodes as being interchangeable and capable of use with either hand. Doing so would be obvious to one of ordinary skill in the art to yield the expected advantage of providing the device with more versatility to produce a consistent signal by providing the ECG electrodes as interchangeable with one another such that user error is less likely to occur.
Kawachi fails to teach wherein the ECG electrodes comprise a coating comprising silver colloidal particles present in liquid or a gel.
In related prior art, Bogusiewicz teaches a similar device for acquiring physiological signals from a user (Col 1 lns 10-25; Fig 4) wherein the electrode comprises a coating comprising silver colloidal particles (Col 8 lns 49 – Col 9 ln 2), the silver colloidal metal particles are present in a liquid or a gel (Col 8 lns 49 – Col 9 ln 2; ink is a liquid and silver/silver-chloride particles exist in colloidal form in the ink); such that the electrodes comprise a plurality of layers (coating of silver colloidal particles is one layer and underlying layer is a second layer to define a plurality). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kawachi in view of Sayme and Bogusiewicz to incorporate the silver colloid coating present in a liquid or gel on the ECG electrodes such that the ECG electrodes comprise a plurality of layers. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that the use of silver colloidal particles in a coating advantageously provide an outer surface of an electrode that is conductive and capable of acquiring signals form a user’s body (Col 8 lns 49 – Col 9 ln 2).
Kawachi fails to teach wherein the device has a provision for a tab to connect an external mouthpiece configured to perform a cardioreflex test; and wherein the device is configured to enable the person to operate the mouthpiece when both the hands of the person are positioned on the two independent coated ECG electrodes.
In related prior art, Gulichsen teaches a similar device comprising ECG electrodes (See Fig 2) wherein the device has a provision for a tab to connect an external mouthpiece configured to perform a cardioreflex test (Table 1 row 4 of “Examination activity”, mouthpiece is connected to the device); and wherein the device is configured to enable the person to operate the mouthpiece when both the hands of the person are positioned on the two independent coated ECG electrodes (Examiner notes this functional language may be achieved by the device of Fig 2 given that a user can hold the two ECG electrodes and bring their hands close to their mouth to operate the mouthpiece simultaneously). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Kawachi in view of Sayme, Bogusiecicz, and Gulichsen to incorporate a tab to connect an external mouthpiece to perform a cardioreflex test to arrive at the device of claim 1. Doing so would advantageously allow for the device to perform a cardiac reflex test to evaluate a patient for cardiac autonomic neuropathy (Pg 966, and Table 1). Furthermore, using a provision for a tab in place of any other connector structure to connect an external mouthpiece would be obvious to one of ordinary skill in the art to yield the predictable result of a connector configured to connect the device to a mouthpiece.
Regarding claim 10, the Kawachi/Sayme/Bogusiewicz/Gulichsen combination further teaches wherein the device is configured to make one or more measurements wherein the one or more measurements comprise ECG measurements (Fig 2a-d device can make ECG measurements with ECG electrodes 30).
Regarding claim 21, Kawachi further teaches wherein the device is configured to be a component of a closed-loop system that is configured to be calibrated via one or more measurements (Fig 2a-e and [0008] the device is capable of being incorporated into a closed loop system that is calibrated via one or more measurements disclosed in [0008]).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi, in view of Sayme, in view of Bogusiewicz, in view of Gulichsen as applied to claim 1, and in further view of Balda (U.S. PGPub No. 2014/0336491).
Regarding claim 2, the Kawachi/Sayme/Bogusiewicz/Gulichsen combination teaches the device of claim 1 as stated above. Kawachi further teaches the first and second sub-electrodes electrically connected to a point of care device (See Fig 2, electrodes 30 connected to device 1A having controls, processing unit, UI, and display for measuring a variety of physiological parameters).
Kawachi/Sayme/Bogusiewicz fail to explicitly teach the electrical contacts configured to electrically connect the first sub-electrode and the second sub-electrode to a point of care device.
In similar electrode device prior art, Balda teaches a similar device (See Fig 3A) comprising electrical contacts configured to electrically connect the first and second sub-electrodes to a point of care device (Fig 3E and 6, [0042]; electrical connections 355 and 360 connect the electrodes to controller 150 and base unit 105). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kawachi, Sayme, Bogusiewicz, Gulichsen, and Balda to incorporate electrical contacts configured to electrically connect the first and second sub electrodes to a point of care device. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of electrically connecting the electrodes to the device to provide processing capabilities to provide a diagnostic result from the electrodes (Kawachi figs 2; Balda Fig 6).
Claims 3, 6-7, 11, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Sayme, in view of Bogusiewicz, in view of Gulichsen as applied to claim 1, and in further view of Banet (U.S. PGPub No. 2008/0077026).
Regarding claim 3, in view of the combination of claim 1 above, the Kawachi/Sayme/Bogusiewicz/Gulichsen combination fails to teach wherein the first and second sub-electrodes comprise an electrically conductive film on an electrically insulating substrate.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) wherein the electrodes comprise an electrically conductive film on an electrically insulating substrate (Fig 2 and [0036], metal pad (thin silver film) deposited on substrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of each sub-electrode of Kawachi in view of Sayme, Bogusiewicz, Gulichsen, and Banet to incorporate the conductive film on an insulating substrate to arrive at the device of claim 3. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first and second layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]).
Regarding claim 6, the Kawachi/Sayme/Bogusiewicz/Gulichsen combination teaches the device of claim 1 as stated above, Kawachi further teaches the sub-electrodes having a partially cylindrical outer surface (see Fig 2, electrodes 30 have partial cylindrical shape).
Kawachi is silent to the structure of the sub-electrodes and thus fails to teach wherein the first and second sub-electrodes comprise partial cylindrical films.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) wherein the electrodes comprise an electrically conductive film on an electrically insulating substrate with other conductive layers to form the electrode (Fig 2 and [0036], metal pad (thin silver film) deposited on substrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-electrodes of Kawachi in view of Sayme, Bogusiewicz, Gulichsen and Banet to incorporate the thin partially cylindrical films underlying the electrode structure to arrive at the device of claim 6. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first and second layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]).
Regarding claim 7, in view of the combination of claim 1 above, the Kawachi/Sayme/Bogusiewicz/Gulichsen combination fails to teach wherein the first sub-electrode and the second sub-electrode comprise a film of AgCl supported on a substrate with an adhesive in between.
However, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) wherein the electrode comprises a film of AgCl supported on a substrate with an adhesive in between (Fig 2 and [0036], Ag/AgCl film supported on substrate via intervening thin silver film interpreted as an adhesive layer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of each sub-electrode of Fleischer in view of Kawachi in view of Sayme, Bogusiewicz, Gulichsen and Banet to incorporate the conductive AgCl film on an insulating substrate with an adhesive in between to arrive at the device of claim 7. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first and second layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]).
Regarding claims 11 and 13-14, the Kawachi/Sayme/Bogusiewicz/Gulichsen combination teaches the device of claim 1 as stated above..
Kawachi is silent to the structure of the sub-electrodes comprising the plurality of layers comprising a first layer, a second layer and a third layer wherein the first and second layer comprises a metallic material, wherein the first layer is optional and configured to bond to a housing of the device the second layer comprises a primer electrode.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) comprising of plurality of layers comprising a second layer, a third layer, and optionally a first layer, (Fig 2 and [0036], metal pad, AgCl film, conductive gel make up first, second, and third layer respectively), wherein the first and second layer comprises a metallic material (Fig 2 and [0036]), wherein the first layer is optional and configured to bond to a housing of the device ([0036] metal pad is bonded to foam housing 21 of sensor 20); the second layer comprises a primer electrode comprising Ag ([0036] AgCl film) wherein the third layer is for improving the impedance matching between the coated ECG electrodes and a measuring objective, the third layer comprising electrode material comprises Ag/AgCl ([0036] conductive gel defines third layer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of each sub-electrode of Kawachi in view of Sayme, Bogusiewicz, Gulichsen and Banet to incorporate the first, second, and third layers to arrive at the device of claim 11 and 13-14. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first, second, and third layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]). Furthermore, the use of Ag/AgCl as a conductive gel for impedance matching is well-known in the art to yield predictable and known results of providing impedance matching between the electrode and skin and promoting conductivity to yield higher signal quality acquisition.
Regarding claim 16, the Kawachi/Sayme/Bogusiewicz combination as established in claim 11 teaches coating the ECG electrodes with a noble colloidal metal suspended in liquid via variety of coating techniques (Bogusiewicz Col 8 lns 49 – Col 9 ln 2; ink is a liquid and silver/silver-chloride particles exist in colloidal form in the ink via silk-screening, printing, flexographic printing, brush painting, spray painting; Examiner notes the limitations of claim 16 define a product-by-process limitation and the product in the product by process claim is the same as or obvious from the product of the prior art).
Regarding claim 17, Kawachi teaches the device incorporated into a material (see Fig 2, device is incorporated into casing 10).
However, Kawachi fails to disclose any specific material of the casing.
Kawachi discloses substantially all the limitations of the claim(s) except the casing being formed from plastic.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Kawachi to be formed from plastic such that the device is incorporated into plastic, since applicant has not disclosed that the material the device is incorporated into solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any material of a casing or housing that is insulating. 
Regarding claim 18, the combination of claim 11 further teaches wherein the device is configured to be an integral part of an apparatus for acquiring a signal related to an autonomic nervous system (Kawachi, Fig 2 ECG electrodes 30; ECG is a signal related to the autonomic nervous system).
Regarding claim 19, the combination of claim 11 further teaches wherein the device is configured to be disposable (Kawachi, device is capable of being disposed).
Regarding claim 20, the combination of claim 11 further teaches wherein the device is configured to be used in applications of biological electrode systems or configured to be integrated into exercise equipment or controllers or video game consoles (Kawachi, fig 2, device is integrated into applications of biological electrode systems incorporating ECG, blood pressure, pulses to be measured).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi, in view of Sayme, in view of Bogusiewics, in view of Gulichsen, in view of Banet as applied to claim 3, and in further view of Balda.
Regarding claims 4-5, the Kawachi/Sayme/Bogusiewicz/Gulichsen/Banet combination teaches the device of claim 3 as stated above.
Kawachi fails to teach the material of insulating substrate and that the insulating portion is a portion of the substrate not coated with the conductive film.
Balda teaches a similar device (see Fig 3a-c) wherein the electrically insulating substrate is plastic (Fig 3A and [0041], housing 300 is a rigid plastic and is the insulating substrate of electrodes 305/310) and wherein the insulating portion is a portion of the electrically insulating substrate not coated with an electrically conductive film (Fig 3A and [0041], housing 300 is plastic substrate not coated with the electrode material of 305/310). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode and insulating portion of Kawachi in view of Sayme, Bogusiewics, Gulichsen, Banet, and Balda to incorporate the insulating plastic substrate not coated with an electrically conductive film to arrive at the device of claims 4 and 5 respectively. Doing so would be a simple substitution of one well-known insulating substrate for another well-known insulating substrate to yield the predictable result of a plastic insulating substrate to insulate portions of an exterior surface that are not intended to be conductive. 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Sayme, in view of Bogusiewicz, in view of Gulichsen, in view of Banet as applied to claim 7, and in further view of Brydon (U.S. PGPub No. 2003/0045806).
Regarding claim 8, the Kawachi/Sayme/Bogusiewicz/Gulichsen/Banet combination teaches the device of claim 7 as stated above.
Kawachi/Sayme/Bogusiewicz/Gulichsen/Banet fail to teach wherein the adhesive is a layer of copper.
In related electrode prior art, Brydon teaches the use of a copper adhesive tape ([0105]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kawachi in view of Sayme, Bogusiewicz, Gulichsen, Banet, and Brydon to incorporate the copper adhesive in between the AgCl film and the substrate to arrive at the device of claim 8. Doing so would be a simple substitution of one well-known metal layer for another well-known metal layer to yield the predictable result of an electrically conductive adhesive to secure a connection of a AgCl film to a substrate (Banet [0036] and Brydon [0105]).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Sayme, in view of Bogusiewicz, in view of Gulichsen, in view of Banet as applied to claim 11, and in further view of Virtanen (U.S. PGPub No. 2012/0157807).
Regarding claim 12, the Kawachi/Sayme/Bogusiewicz/Gulichsen/Banet combination teaches the device of claim 11 as stated above.
Kawachi/Sayme/Bogusiewicz/Gulichsen/Banet fails to teach wherein the first layer comprises Cu.
However, in similar electrode prior art, Virtanen teaches a similar electrode (Fig 1 biomedical sensor) with a similar first layer comprising Copper (Fig 1 and [0021], electrode layer 11 can be copper, silver, or silver/silver chloride). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kawachi in view of Sayme, Bogsuiewicz, Gulichsen, Banet and Virtanen to incorporate the copper first layer as taught by Virtanen. Doing so would have been a simple substitution of one well-known conductive material for another well known conductive material to yield the predictable result of an electrically conductive first layer of a bio-potential electrode ([0021]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Sayme, in view of Bogusiewicz, in view of Gulichsen, in view of Banet as applied to claim 11, and in further view of Ferrari (U.S. Patent No. 5,265,579).
Regarding claim 15, the Kawachi/Sayme/Bogusiewicz/Gulichsen/Banet combination teaches the device of claim 11 as stated above.
Kawachi/Sayme/Bogusiewicz/Gulichsen/Banet fail to teach wherein the third layer is configured to be a disposable tape.
In related electrode prior art, Ferrari teaches a similar bio-potential electrode (Fig 1 electrode 10) with a conductive disposable tape comprising metal (Col 6 lines 48-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kawachi in view of Sayme, Bogusiewicz, Gulichsen, Banet, and Ferrari to incorporate the third layer being a disposable conductive tape configured for impedance matching to arrive at the device of claim 15. Doing so would advantageously provide an adhesion function to the third layer while maintaining conductivity to allow for the adhesion to the subject for monitoring and recording a physiological parameter.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-8 and 10-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Gulichsen NPL reference disclosing a similar ECG device comprising a provision to attach a mouthpiece to perform cardioreflext tests.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794